DETAILED ACTION
                                Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-43 are presented for examination.


                                                                       
                            Information Disclosure Statement
	The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.
		    Specification
	The specification is accepted. 
	 
			     Drawings
	The formal drawings are accepted. 


                Claim Rejections - 35 USC § 102 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-9, 15-20, 22, 23, 28, 32-38, and 41-43, are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Kim et al. “hereinafter as Kim” (U.S. PN: 11,301,317). 

As per claim 1:
Kim substantially teaches or discloses a memory device (see col. 6, lines 34-40) comprising at least one memory array comprising multiple memory banks (see col. 6, lines 45-54 and col. 7, lines 46-58), and error correction code (ECC) circuitry coupled to the multiple memory banks, the ECC circuitry comprising an ECC engine configured to provide ECC determinations for two or more memory banks of the multiple memory banks (see col. 6, lines 41-44 and col. 7, lines 46-67 to col. 8, lines 1-25).  
As per claim 4:
Kim teaches that wherein the ECC engine is configured to provide ECC determinations for the two or more memory banks of the multiple memory banks for read operations and for write operations (see figure 5 and col. 7, lines 65-67 to col. 8, liens 1-25).   
	As per claim 5: 

Kim teaches an interface coupled to the at least one memory array, wherein the ECC circuitry is coupled between the interface and the two or more memory banks (see col. 16, lines 61-67 and col. 17, lines 27-34). 
As per claim 6: 

Kim teaches wherein the ECC circuitry is disposed between the interface and the two or more memory banks (see col. 16, lines 61-67 and col. 17, lines 27-34). 
As per claim 7: 

Kim teaches one or more dies, wherein: a single die of the one or more dies comprises the at least one memory array and the ECC circuitry; the ECC circuitry is coupled to all memory banks of the multiple memory banks of the single die; and the ECC engine is configured to provide ECC determinations for all the memory banks of the multiple memory banks of the single die (see figure 5 and col. 7, lines 65-67 to col. 8, liens 1-25).    
 As per claim 8: 

Kim teaches wherein: the single die comprises an interface configured to be coupled to an interconnect that is external to the single die, the interface coupled to the at least one memory array; and the ECC circuitry is coupled between the interface and all the memory banks of the multiple memory banks of the single die (see col. 16, lines 61-67 and col. 17, lines 27-34).  
As per claim 9: 
Kim teaches wherein the memory device comprises low- power double data rate (LPDDR) synchronous dynamic random-access memory (SDRAM) (see col. 5, lines 15-21).   
As per claim 15: 
Kim teaches wherein: the multiple memory banks comprise four or more memory banks; and the ECC engine is configured to provide ECC determinations for the four or more memory banks of the multiple memory banks (see col. 6, lines 41-44 and col. 7, lines 46-67 to col. 8, lines 1-25).  
As per claim 16: 
Kim teaches multiple data paths, wherein the ECC circuitry is respectively coupled to the two or more memory banks of the multiple memory banks via two or more data paths of the multiple data paths (see col. 6, lines 41-44 and col. 7, lines 46-67 to col. 8, lines 1-25).  
As per claim 17: 
Kim teaches the ECC engine is configured to provide at least one ECC value for the two or more memory banks of the multiple memory banks (see col. 6, lines 41-44 and col. 7, lines 46-67 to col. 8, lines 1-25).  
As per claim 18: 
Kim teaches wherein the memory device comprises a die (see col. 5, lines 61-67 to col. 6, lines 1-24). 
As per claim 19: 
Kim teaches wherein the memory device comprises a memory module including multiple dies (see col. 5, lines 61-67 to col. 6, lines 1-24).  
As per claim 20: 
Kim substantially teaches or discloses a method comprising determining, by an error correction code (ECC) engine, a first ECC value based on first data; writing the first ECC value to a first memory bank determining, by the ECC engine, a second ECC value based on second data; and writing the second ECC value to a second memory bank (see col. 6, lines 41-44 and col. 7, lines 46-65 to col. 8, lines 1-33).  
As per claim 22: 
Kim teaches writing the first data in the first memory bank; and writing the second data in the second memory bank (see col. 6, lines 41-44 and col. 7, lines 46-67 to col. 8, lines 1-25).
As per claim 23: 
Kim teaches receiving the first data from an interface for a die of a memory device; and receiving the second data from the interface for the die of the memory device (see col. 16, lines 61-67 and col. 17, lines 27-34).
As per claim 28: 
Kim teaches writing the first ECC value to the first memory bank via a first data path disposed on a die; and writing the second ECC value to the second memory bank via a second data path disposed on the die (see col. 16, lines 61-67 and col. 17, lines 27-34). 
As per claim 32:
Kim substantially teaches or discloses an apparatus comprising (see figure 5) a first memory bank (see figure 5 element 311); a second memory bank (see figure 5 element 312); error correction code (ECC) circuitry (see figure 5 element 400); a first data path coupled between the first memory bank and the ECC circuitry; and a second data path coupled between the second memory bank and the ECC circuitry (see col. 6, lines 41-44 and col. 7, lines 46-67 to col. 8, lines 1-25).  
	As per claim 33:
Kim teaches wherein the ECC circuitry is configured to perform ECC processing on first data stored in the first memory bank and on second data stored in the second memory bank (see col. 6, lines 41-44 and col. 7, lines 46-67 to col. 8, lines 1-25).  
As per claim 34:
Kim teaches wherein the ECC circuitry is configured to: receive the first data from the first memory bank via the first data path; determine a first ECC value based on the first data; receive the second data from the second memory bank via the second data path; and determine a second ECC value based on the second data (see figure 5 and (see col. 6, lines 41-44 and col. 7, lines 46-67 to col. 8, lines 1-25).  
As per claim 35:
Kim teaches control circuitry that includes the ECC circuitry and that is coupled to the first data path and the second data path, wherein: the ECC circuitry is configured to: determine a first ECC value based on the first data; and determine a second ECC value based on the second data; and the control circuitry is configured to: transmit the first data to the first memory bank via the first data path; and transmit the second data to the second memory bank via the second data path (see col. 6, lines 41-44 and col. 7, lines 46-67 to col. 8, lines 1-25).  
As per claim 36: 
Kim substantially teaches or discloses a memory comprising: multiple memory banks (see figure 5 elements 311-314); and error correction code (ECC) logic coupled to the multiple memory banks (see figure 5 element 400), the ECC logic configured to provide ECC processing for each memory bank of the multiple memory banks (see col. 6, lines 41-44 and col. 7, lines 46-65 to col. 8, lines 1-33).  
As per claim 37: 
Kim teaches wherein the memory comprises a single die (see col. 16, lines 61-67 and col. 17, lines 27-34).   
As per claim 38: 
Kim teaches wherein the memory comprises low-power double data rate (LPDDR) synchronous dynamic random-access memory (SDRAM) (see col. 5, lines 15-21).   
As per claim 41:
	Kim teaches wherein the ECC logic is configured to pro ide at least one ECC value to each memory bank of the multiple memory banks (see figure 5 and col. 6, lines 41-44 and col. 7, lines 46-67 to col. 8, lines 1-25). 
As per claim 42:
	Kim teaches wherein the multiple memory banks comprise at least four memory banks see figure 5 and col. 6, lines 41-44 and col. 7, lines 46-67 to col. 8, lines 1-25). 
 As per claim 43:
	Kim teaches multiple sets of wires, each respective e set of wires coupled between a respective e memory bank of the multiple memory banks and the ECC logic see figure 5 and col. 6, lines 41-44 and col. 7, lines 46-67 to col. 8, lines 1-25).  
                              Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 3, and 21, are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. “hereinafter as Kim” (U.S. PN: 11,301,317) in view of Jo et al. “hereinafter as Jo” (U.S. PN: 8,898,543). 
As per claim 2: 

Kim substantially teaches the claimed invention described in claim 1 (as rejected above). 
However, Kim does not explicitly teach wherein the ECC engine comprises a multibit ECC engine. 
Jo, in an analogous art, teaches that the ECC engine comprises a multibit ECC engine (see col. 7, lines 9-15). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kim with the teachings of Jo by including of ECC engine comprises a multibit ECC engine.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention because one of ordinary skill in the art would have recognized that employing a multibit ECC engine would enhance the accuracy of the error correction process and the overall system performance.

As per claim 3:
	Jo teaches wherein the multibit ECC engine comprises an N-bit ECC engine in which "N" is greater than two (see col. 7, lines 9-67 to col. 8, lines 1-6). 
As per claim 21: 

Kim substantially teaches the claimed invention described in claim 1 (as rejected above). 
However, Kim does not explicitly teach the ECC engine comprises a multibit ECC engine; and determining the first ECC value using the multibit ECC engine; and determining the second ECC value using the multibit ECC engine. 
Jo, in an analogous art, teaches that the ECC engine comprises a multibit ECC engine; and determining the first ECC value using the multibit ECC engine; and determining the second ECC value using the multibit ECC engine (see col. 7, lines 9-15). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kim with the teachings of Jo by including 
the ECC engine comprises a multibit ECC engine; and determining the first ECC value using the multibit ECC engine; and determining the second ECC value using the multibit ECC engine
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention because one of ordinary skill in the art would have recognized that employing a multibit ECC engine would enhance the accuracy of the error correction process and the overall system performance. 
Claims 10-14, 29-31, 39, and 40 and are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. “hereinafter as Kim” (U.S. PN: 11,301,317) in view of Murayama (U.S. PN: 11,385,832). 
	As per claims 10 and 29:
Kim substantially teaches the claimed invention described in claim 1 (as rejected above). 
However, Kim does not explicitly teach a memory architecture that is configured to preclude use of a masked-write command. 
Murayama, in an analogous art, teaches that a memory architecture that is configured to preclude use of a masked-write command (see col. 1, lines 16-46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kim with the teachings of Murayama by including a memory architecture that is configured to preclude use of a masked-write command.  
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention because one of ordinary skill in the art would have recognized that using masked-write command would improve security and increase capacity. 
 As per claim 11: 

Murayama teaches wherein the masked-write command corresponds to an internal read-modify-write operation (see col. 1, lines 16-46).  
As per claim 12: 

Murayama teaches wherein the memory architecture is configured to selectively enable or disable a masked-write functionality (see col. 8, lines 3-61 and col. 9, lines 64-67 to col. 10, lines 1-25).   
As per claim 13: 

Murayama teaches control circuitry configured to enable the masked-write functionality based on a command to enable the masked-write functionality (see col. 8, lines 3-61 and col. 9, lines 64-67 to col. 10, lines 1-25).       
 As per claim 14: 

Murayama teaches wherein the control circuitry is configured to disable the masked-write functionality based on another command to disable the masked-write functionality that precludes use of the masked- write command (see col. 8, lines 3-61 and col. 9, lines 64-67 to col. 10, lines 1-25).   
 As per claim 30: 

Murayama teaches receiving a command to enable masked-write functionality for multiple memory banks that comprise the first memory bank and the second memory bank; and enabling the masked-write functionality for the multiple memory banks responsive to the receiving of the command (see col. 8, lines 3-61 and col. 9, lines 64-67 to col. 10, lines 1-25).    
 As per claim 31: 

Murayama teaches receiving another command to disable the masked-write functionality for the multiple memory banks; and disabling the masked-write functionality for the multiple memory banks responsive to the receiving of the other command (see col. 8, lines 3-61 and col. 9, lines 64-67 to col. 10, lines 1-25).     
 As per claim 39: 
Kim teaches wherein the memory comprises an architecture that is configured to omit a masked-write command (see col. 8, lines 3-61 and col. 9, lines 64-67 to col. 10, lines 1-25).     
As per claim 40: 
Kim teaches wherein an architecture of the memory is configured to omit an internal read-modify-write operation (see col. 8, lines 3-61 and col. 9, lines 64-67 to col. 10, lines 1-25).     
  
                                            Allowable subject matter

Claims 24-27 are objected to as being dependent upon a rejected base claim but would be allowable if rewritten independent from including all of the limitation of the base claim and any intervening claims.

                                      Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. HSU et al. (US 20170322843), Park et al. (U.S. PN: 11,327,838), Cho et al. (U.S. PN: 11,416,335) 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112